Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. Claims 1, 9-10, and 16-18 are amended by applicant’s amendment filed 28 April 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (U.S. 2013/0120402, hereinafter “Adams”) in view of Duhamel (U.S. 2007/0060258).
Regarding Claim 1, Adams teaches a method (fig. 6; ¶ [0062]) comprising:
receiving, by a supply manager executing on a processor device, from a first subsystem, a first request for a first supply (fig. 6, step 625; ¶ [0064]. As described in ¶ [0022] – [0026], the memory and processing {i.e. a supply} used by a graphical component is discarded {disabled} when it no longer needed {such as when no “layer host” references the component for a given period of time}. ¶ [0053] further describes receiving a request for a first supply {to access a component that may have been disabled});
determining, by the supply manager, that the first supply is not executing (¶ [0053] and [0064]);

providing to the first subsystem a supply reference that refers to the first supply that allows the first subsystem to request the supply data directly from the first supply (¶ [0036]—layer hosts are given a reference to each supply, which allows the first subsystem to access the first supply);
subsequently determining, by the supply manager, that no subsystem requires the first supply (¶ [0037]—a reference count is maintained to determine that no subsystem requires the first supply. When the reference count is decremented to zero, the supply manager determines that no subsystem requires the first supply); and
disabling the first supply (¶ [0037] and [0063]—memory for the first supply is discarded and processing of the first supply is terminated {disabled}).
Adams further teaches wherein the first supply tracks supply data based on activity on the supply data (¶ [0025]—user and/or system activity is tracked to determine when the supply data are being used), but does not explicitly teach wherein the first supply tracks supply data based on changes in a solution state. However, Duhamel teaches a supply that tracks supply data based on changes in a solution state (fig. 4; ¶ [0027] – [0028]—supply data are monitored {tracked} based on changes in a solution state of a game, i.e. the state as the game evolves and when it is completed {solved, or brought to a solution}).
All of the claimed elements were known in Adams and Duhamel and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the tracking supply data based on changes in a solution state of Duhamel 
Regarding Claim 4, Adams/Duhamel teaches:
in response to receiving the first request for the first supply, incrementing a first supply counter (¶ [0037] – [0038]);
subsequently receiving, from the first subsystem, an indication that the first subsystem no longer needs the first supply (Adams, ¶ [0038]);
decrementing the first supply counter (Adams, ¶ [0038]); and
wherein subsequently determining, by the supply manager, that no subsystem requires the first supply comprises determining, by the supply manager, that the first supply counter indicates that no subsystem is using the first supply (Adams, ¶ [0039]).
Regarding Claim 5, Adams/Duhamel teaches:
receiving, from the first subsystem, an indication that the first subsystem no longer needs a second supply (Adams, ¶ [0038]—there are multiple supplies, {such as for each graphical component} each with their own supply counter);
decrementing a second supply counter (Adams, ¶ [0038]);
determining, by the supply manager, that the second supply counter indicates that another subsystem is continuing to use the second supply (Adams, ¶ [0037]—a reference count greater than zero indicates that another subsystem is continuing to use the second supply); and

Regarding Claim 8, Adams/Duhamel teaches:
receiving, by the supply manager, from the first subsystem, a request for a second supply that is different from the first supply (Adams, fig. 6, step 625; ¶ [0064]. As described in ¶ [0022] – [0026], the memory and processing {i.e. a supply} used by a graphical component is discarded {disabled} when it no longer needed {such as when no “layer host” references the component for a given period of time}. ¶ [0053] further describes receiving a request for a supply {to access a component that may have been disabled}. As explained, each subsystem {layer host} accesses multiple supplies, so the same teachings for the first supply apply equally to the second supply);
determining, by the supply manager, that the second supply is not executing (Adams, ¶ [0053] and [0064]);
initiating the second supply (Adams, ¶ [0053] and [0064]); and
providing to the first subsystem a supply reference that refers to the second supply that allows the first subsystem to request the supply data directly from the second supply (Adams, ¶ [0036]—layer hosts are given a reference to each supply, which allows the first subsystem to access the second supply).

Allowable Subject Matter
Claims 9-20 are allowed. The amendment filed 28 April 2021 incorporates subject matter previously determined to be allowable from claims 10 and 17 into claims 9 and 16, respectively.
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As described in the previous Office Action, none of the prior art of record teaches the subject matter of claims 2, 6, and 7; claim 3 contains allowable subject matter by virtue of its dependence on claim 2.

Response to Arguments
As discussed in the interview conducted 18 March 2021, the examiner agrees that the amendments to claims 9 and 16 place claims 9-20 in condition for allowance. The applicant has incorporated enough of the subject matter from claims 10 and 17 into claims 9 and 16, respectively, to distinguish claims 9 and 16 from the prior art of record.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As the examiner indicated in the interview conducted 1 June 2021, the amendments to the present claim are taught by the prior art because it does not contain enough detail about the “solution state”—it does not specify what problem is being solved or what is performing the solving. Although Adams does not teach the limitations added to claim 1, new prior art reference Duhamel teaches these limitations, as detailed above.
As described in the attached interview summary, the examiner suggested two possible amendments that would place the application in condition for allowance. Option 1 is to amend claims 1 and 2 in a similar manner to claims 9 and 10, as follows:
1. (Proposed Amendment, option 1) A method comprising:
wherein the first subsystem implements a function to facilitate a determination by a constraint satisfaction solver of a recommended solution state from a plurality of solution states of a constraint problem 
determining, by the supply manager, that the first supply is not executing;
initiating the first supply, the first supply to return supply data upon request;
providing to the first subsystem a supply reference that refers to the first supply that allows the first subsystem to request the supply data directly from the first supply;
subsequently determining, by the supply manager, that no subsystem requires the first supply; and
disabling the first supply.
2. (Proposed Amendment, option 1) The method of claim 1 
Option 2 would add a little more detail to claim 1 and adjust some dependencies in claim 2 for proper antecedent basis. This results in a broader independent claims, and still distinguishes the claims from the prior art of record:
1. (Proposed Amendment, option 2) A method comprising:
recommended solution state determined by a constraint satisfaction solver using the supply data;
determining, by the supply manager, that the first supply is not executing;
initiating the first supply, the first supply to return supply data upon request;
providing to the first subsystem a supply reference that refers to the first supply that allows the first subsystem to request the supply data directly from the first supply;
subsequently determining, by the supply manager, that no subsystem requires the first supply; and
disabling the first supply.
2. (Proposed Amendment, option 2) The method of claim 1 wherein the first subsystem implements a function to facilitate [[a]] the determination by [[a]] the constraint satisfaction solver of [[a]] the recommended solution state from a plurality of solution states of a constraint problem, the constraint satisfaction solver executing in a plurality of stages, and wherein the constraint satisfaction solver continues to execute after the disabling of the first supply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Fernandes (U.S. 2012/0102185) teaches a server auto-scaling system that monitors data and resource usage
Sato et al. (U.S. 2006/0230404) teaches collecting data about work processes, including state, memory usage, and other parameters
Patwari (U.S. 2009/0204663) teaches a server that stores/tracks states of user action and content to allow a user to pick up content from the point they left off on a different device
Kadashevich (U.S. Patent 7,636,918) teaches tracking memory usage of running agents, taking corrective action if the usage is too high
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/HAL SCHNEE/           Primary Examiner, Art Unit 2125